Citation Nr: 1121298	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1966 to February 1968, and in the United States Coast Guard from November 1971 to November 1975.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.  The case was subsequently remanded for additional development in May 2010; the case has now been returned to the Board for appellate review.


FINDING OF FACT

The hearing loss currently shown in each ear (right and left) is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.

CONCLUSION OF LAW

The appellant does not have hearing loss in either ear that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In July 2004, prior to the promulgation of the May 2005 rating action that, in part, denied the appellant's claim of entitlement to service connection for bilateral hearing loss, the RO sent the appellant a letter that informed him of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  The appellant was sent a similar letter in May 2010.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, a May 2010 letter from VA contained the information required by Dingess.

VA must also make reasonable efforts to assist the claimant.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Available private and VA medical treatment records have been associated with the claims file and reviewed.  In June 2010, the appellant reported that his medical records from his 1968 visit to a physician for evaluation of his hearing could not be found.  Thus, it appears that all obtainable evidence identified by the appellant relative to his hearing loss claim has been obtained and associated with the claims file, that the Veteran has been advised of the absence of records dated in 1968, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

In April 2011, the RO arranged for an examination of the appellant by an audiologist.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The April 2011 examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The examination report included descriptions of the history and symptoms for the claimed hearing loss and demonstrated objective evaluations.  The audiologist was able to assess the nature and severity of the appellant's claimed bilateral hearing loss by means of audiometric testing.  The Board finds that the April 2011 audiologist's report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA audiologist failed to perform the audiometric testing properly.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The appellant also submitted third party and medical statements.  The RO also arranged for an examination with audiometric testing as directed by the May 2010 Board remand.  Therefore, substantial compliance has been achieved as noted by the appellant's representative in the April 2011 informal hearing presentation.

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(a), 3.304 (2010). 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant testified at his January 2010 Travel Board hearing that he had probably first been told about problems with his hearing in 1967.  He said that he periodically went to sick call for his ears until 1968; he was given oral antibiotics due to a discharge from his ear.  The appellant also testified that he was a missile launcher crewman in the Army and that he was sure that his hearing was poor when he was discharged in 1968, due to exposure to noise from the training firing of missiles and from diesel generators.  He stated that he was also exposed to noise from tanks and an artillery unit stationed at his Army base.  He said that the tanks were very close to his barracks.  The appellant further testified that he did complain about his ears while he was in the Coast Guard.  He provided similar statements in various letters submitted to the RO since he initiated this claim in June 2004.

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his difficulties with hearing loss.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as diseases of the nervous system (e.g., sensorineural hearing loss), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Review of the appellant's Army medical records reveals that he underwent audiometric testing in July 1965 during his pre-induction examination.  The pure tone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
5
LEFT
15
10
10
N/A
5

The appellant underwent a service separation examination in January 1968.  This examination also included audiometric testing.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
N/A
15
LEFT
0
10
5
N/A
10

Review of the appellant's Coast Guard service medical records reveals that he underwent an enlistment examination in November 1971.  At that time, the appellant's right and left ear hearing was within normal limits in that his hearing in each ear was 15/15 whispered voice.  The appellant underwent an extension examination in October 1975; no audiometric testing was performed at that time.  However, examination report indicates that the appellant's right and left ear hearing was within normal limits in that his hearing was 15/15 whispered voice in each ear.

The appellant underwent audiometric testing in September 1972.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
25
10
15
10
15

This testing indicates the presence of some possible hearing shift in each ear.

A VA audiogram, dated in February 1990, indicates that the appellant's pure tone thresholds, in decibels, were 20 decibels or less in each ear for the frequencies  of 500, 1000, 2000, 3000, and 4000 Hz.  The appellant reported that his ear infection was resolving and his hearing had improved as well.

A VA audiogram, dated in June 2005, indicates that the appellant's pure tone thresholds, in decibels, were 25 decibels or less in each ear for the frequencies of 500, 2000, 3000, and 4000 hertz; the decibel level was 30 in each ear at 30 decibels.

In August 2010, the appellant underwent VA audiometric testing; he reported in-service loud noise exposure from weapons and engines.  The examiner reviewed the appellant's claims file and medical records.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
25
20
LEFT
25
35
25
20
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The examiner stated that the appellant had borderline normal/mild sensorineural hearing loss bilaterally.  The examining audiologist also stated that the hearing levels of the appellant did not meet the 38 C.F.R. § 3.385 criteria for disability.

As noted above, in order for service connection to be warranted for a claimed condition, there must be evidence of a present disability that is attributable to a disease or injury incurred during service.  Rabideau, supra.  The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Neither ear meets the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes at any time since June 2004.  The clinical evidence of record indicates that the appellant's hearing is within normal range and that his speech discrimination scores are normal.  The absence of any evidence of any hearing loss meeting the regulatory criteria after the appellant's separation from service constitutes negative evidence tending to disprove the claim that the appellant incurred any such condition during his active service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact.  

The Board has considered the appellant's statements and sworn testimony asserting current hearing loss related to his military service; the Board has also considered the third party statements of record, as well.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, supra.
 
However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  While the appellant is competent to say that he experienced hearing problems in his ears while in service and now, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required to do that.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's sister and friend.  

In addition, the May 28, 2010, letter from a VA physician who has known the appellant for over 20 years does not state whether or not this physician had performed audiometric testing on the appellant; the doctor does not address the level of severity of the appellant's hearing loss.  Thus, the Board cannot give decisive probative weight to the opinions of this VA physician.  The Board also cannot give probative weight to those of the appellant or his sister and friend as to the precise severity of the appellant's claimed hearing loss at any particular time, because they are not qualified to offer such opinions. 

Furthermore, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, supra at 225.  The regulation at 38 C.F.R. § 3.385 defines hearing disability for VA purposes.  That regulation prohibits a finding of hearing disability where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 decibels and at least three of those threshold levels are 25 decibels or less.  Hensley v. Brown, supra at 160.  The regulation also allows a finding of a hearing disability when speech recognition scores using the Maryland CNC test are less than 94 percent, but no such results are of record.

Although the appellant has arguably shown exposure to acoustic trauma in service, the audiometric testing conducted for the VA, in August 2010, revealed that the appellant's hearing in his right ear does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels; in addition no speech recognition score less than 94 percent is of record.  Likewise, the appellant's hearing in his left ear does not demonstrate any pertinent level of 40 decibels or greater, or three levels greater than 25 decibels and a speech recognition score less than 94 percent is not of record.  Accordingly, there is no evidence that the appellant currently has any right or left hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the appellant's claim for service-connected disability benefits for right or left hearing loss cannot be granted.

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  For these reasons, the Board finds that the preponderance of the evidence is against the appellant's bilateral hearing loss claim.  Because the preponderance of the evidence is against the bilateral hearing loss service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for right and left ear hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


